Enlargement of time granted. The order of this court entered on April 16, 1959, assigning Mark N. Kaplan, Esq., as counsel for the defendant-appellant for the purposes of the appeal is vacated and said Mark N. Kaplan, Esq., is relieved of such assignment. Anthony F. Marra, Esq., of 100 Centre Street, New York, New York, is assigned as counsel for the defendant-appellant for the purposes of the appeal in the place and stead of said Mark N. Kaplan, Esq. Concur — Breitel, J. P., Rabin, Valente, Eager and Noonan, JJ.